DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 have been amended. Claims 4 & 23 are cancelled. Claims 1-3, 5-22 & 24-35 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 10-17, 20, 22 & 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening (US 2011/0059361 A1) in view of Zhamu (US 2011/0165466 A1), Phillips (US 2013/0171482 A1), Zinck (US 2011/0287304 A1) and He (US 2015/0024248 A1)
Regarding claim 1, Wilkening teaches a process for producing a cable-shaped alkali metal-sulfur battery wherein said alkali metal is Li (Fig. 2; [0027]) and said process comprises:		(a) providing a first electrode comprising an electrically conductive porous rod having at least 50% by volume of pores and a first mixture of a first electrode active material and a first electrolyte containing a lithium salt dissolved in a liquid solvent, wherein said first mixture resides in said pores of said porous rod, wherein the first electrode active material is a cathode active material such as a polymer-sulfur confined by a polymer (Fig. 2; [0031], [0033]-[0036], [0044]-[0051], [0095], [0100] & [0138]-[0145]). Wilkening further teaches the conductive porous rod of the first electrode being formed by introducing any one of various electrically conductive materials including a carbon fiber or carbon nanofiber ([0036]);				(b) wrapping around of encasing said first electrode with a porous separator to form a porous separator-protected structure (Fig. 2; [0096], [0100] & [0146]);					(c) wrapping around or encasing said porous separator-protected structure with a second electrode (Fig. 2; [0100]);				 						(d) wrapping around or encasing said electrode with a protective casing or sheath to form said battery (Fig. 2; [0100]).										However, Wilkening is silent as to the cable-shaped battery having (1) a cable shape having a length-to-diameter or length-to-thickness aspect ratio no less than 10 and silent as to (2) the second electrode comprising an electrically conductive porous layer containing at least 50% by volume of pores and a second mixture of a second electrode active material and a second electrolyte, wherein said second mixture resides in said pores of said porous layer; (3) an anode of said battery with an active material mass loading greater than 25 mg/cm2 and a cathode of said battery with an active material mass loading greater than 45 mg/cm2; and (4) said first electrolyte 2 and the cathode has an active material mass loading greater than 45 mg/cm2 ([0042], [0074]-[0076] & [0082]-[0085]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide an anode with an active material mass loading greater than 25 mg/cm2 and a cathode with an active material mass loading greater than 45 mg/cm2 because it can provide a high total capacity with a relatively small electrode area when used with a high-capacity electrode active material as taught by Zinck ([0045]).					He teaches a Li-S cell ([0047]-[0048]) comprising an electrolyte having an alkali metal salt dissolved in a solvent, wherein the salt has a concentration most preferably greater than 10 M ([0041]-[0046]).											It would have been obvious to one of ordinary skill in the art to use a salt concentration greater than 10 M, in order to deliver high energy density and high power density for a long cycle life and ensure facile lithium ion transport as taught by He ([0043]). Furthermore, such high concentrations of salt can effectively suppress the flammability of the electrolyte as taught by He ([0040]).											While modified Wilkening does not explicitly teach or suggest no dry pockets being formed in said first electrode or said second electrode, it is noted that the active material in the first electrode or the second electrode being dissolved and mixed along with a binder in a liquid electrolyte before being coated on porous carbon structure wherein the liquid electrolyte comprises the dissolved binder and the active material fills the pores of the porous carbon structure ([0025] & [0151]-[0153]). Since the active material is pre-dispersed in a liquid electrolyte, similarly to the presently claimed invention (see instant specification [0112]), one of Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim)”. See MPEP 2111.02 II.  
Regarding claim 5, Wilkening teaches said electrically conductive porous rod in the first electrode containing a porous foam such as metal foams ([0034] & [0036]).
Regarding claim 6, Wilkening teaches said electrically conductive porous road having a hollow cross-section (Fig. 2).
Regarding claim 7, Zhamu teaches introducing particles of Li as an active material in said first electrode (i.e cathode), for instance as a lithium sulfide, so that lithium ions are initially (i.e prior to a first charge/discharge) contained in the first electrode as a lithium sulfide since lithium sulfide is more stable against air than lithium metal and thereby more conducive to cell production in an industrial manufacturing environment as taught by Zhamu ([0054] & [0059]). Alternatively, Zhamu teaches introducing particle of Li as an active material in said second electrode (i.e anode) ([0130]).
Regarding claims 10-11, modified Wilkening teaches the process of claim 1 as shown above. Zhamu further teaches that the cathode active material can be dissolved in a liquid electrolyte to be introduced into the pores of the cathode which comprises at least one porous surface and interconnected electron-conducting pathways. Furthermore, the nano-structure of the cathode enables the pores in the cathode to be filled effectively with the nano-scaled cathode active material and electrolyte ([0084], [0097]-[0098], [0104], [0126]). Thus, one of ordinary skill in the art would have found it obvious to impregnate the electrically conductive porous rod of Wilkening with a first mixture comprising the cathode active material and the electrolyte through a casting method by essentially filling the pores of the cathode with the first mixture since the cathode active material can be dissolved in the liquid electrolyte. 					While Zhamu does not explicitly teach this process being continuous, it is noted that it would have been obvious to continuously provide electrically conductive porous rods and impregnate them with a first mixture comprising a cathode active material and an electrolyte in order to mass produce the instantly claimed cathode such as in industrial manufacturing environment to improve productivity and efficiency. See MPEP 2144.04 V (E). 
Regarding claims 12-13, modified Wilkening teaches the process of claim 1 as shown above. Zhamu further teaches an anode containing a porous surface and interconnected electron conducting pathways (wherein the anode material can be the same as the cathode material above) wherein pores of the anode accommodate an anode active material and an electrolyte ([0127]-[0128]). While Zhamu does not explicitly teach a method of impregnating the pores of the anode, it would have been obvious to one of ordinary skill in the art to use a casting step, wherein pores of the anode are filled with a second mixture comprising an anode active material and an electrolyte, similarly to the step of claims 10-11 above.  						
Regarding claims 14 & 16, Zhamu teaches a cylindrical battery comprising a positive electrode, a negative electrode and a separator between the negative and positive electrodes to form a stacked assembly wherein the stacked assembly is spirally wound ([0162]).				While Wilkening teaches a cylindrical battery with concentric layers of a negative electrode, a separator and a positive electrode, it is well known to one of ordinary skill in the art to use a cylindrical battery comprising a spirally wound stacked as taught by Zhamu above.  
Regarding claim 15, Wilkening teaches step (b) of claim 1, containing spraying an electrically insulating material to encase said first electrode, forming a porous shell structure covering said first electrode to form said porous separator-protected structure (Fig. 2; [0137] & [0148]). 
Regarding claim 17, Wilkening and Zhamu each teach the alkali metal battery being a lithium-ion battery (Wilkening: Abstract, [0027]; Zhamu: Abstract, [0053]). Wilkening further teaches the anode active material comprising pre-lithiated Al or Sn, respectively, as a lithium-aluminum alloy and lithium-tin alloy ([0134]). Zhamu further teaches the anode of the lithium-sulfur battery comprising Si as an anode active material ([0088]).
Regarding claim 20, Wilkening teaches the first electrode active material (i.e cathode active material) comprising a metal sulfide ([0048]).
Regarding claim 22, Wilkening teaches the first electrolyte containing a lithium salt dissolved in a liquid solvent, wherein the liquid solvent can be water or an organic solvent ([0138]-[0141] & [0144]-[0145]).
Regarding claim 24, Wilkening teaches the electrically conductive porous rod having a porosity of at least 70% by volume ([0092]).
Regarding claim 25-32, Wilkening teaches the first electrode active material (i.e cathode active material) containing any sulfur-containing compound ([0048]). Zhamu teaches cathode active materials for lithium metal batteries wherein the cathode active material comprises an organic compound, as an alkali metal intercalation compound, such as TiS2 or MoS2 ([0032]).		It would have been obvious to one of ordinary skill in the art, to use one of the metal dichalcogens described by Zhamu above as a cathode active material because they have high specific capacities as taught by Zhamu ([0032]). In this instance, it is noted that the lithium ions would initially be associated with the anode. Since lithium metal, as an anode, forms dendrites as noted by Zhamu ([0032]), a nanostructured anode comprising an electrically conductive porous layer having an anode active material filling its pores can be used to get around the problem of dendrite formation as shown in the rejection above. Thus, the anode can be formed by providing a lithium-containing active material such as a lithium-aluminum alloy or a lithium-tin alloy, as taught by Wilkening ([0134]), in the pores of the porous substrate thereby allowing lithium ions to be initially present at the anode. In order to lithiate the anode, a known method of lithium electrodeposition can be used wherein a porous anode substrate comprising tin or aluminum particles within the pore of the porous substrate is placed in an electro-plating bath along with a lithium metal rod to induce lithium ions to migrate to the pores of the porous substrate and react with the tin or aluminum particles similarly to a method described by Zhamu ([0173]). As noted .   

Claims 2-3, 8-9 & 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening (US 2011/0059361 A1) in view of Zhamu (US 2011/0165466 A1), Zinck (US 2011/0287304 A1) and He (US 2015/0024248 A1).
Regarding claims 2-3, Wilkening teaches a process for producing a cable-shaped alkali metal-sulfur battery wherein said alkali metal is Li (Fig. 2; [0027]) and said process comprises:		(a) providing a first electrode comprising an electrically conductive porous rod having at least 50% by volume of pores and a first mixture of a first electrode active material and a first electrolyte containing a lithium salt dissolved in a liquid solvent, wherein said first mixture resides in said pores of said porous rod; wherein the first electrode active material is a cathode active material such as a polymer-sulfur confined by a polymer (Fig. 2; [0031], [0033]-[0036], [0044]-[0051], [0095], [0100] & [0138]-[0145]). Wilkening further teaches the conductive porous rod of the first electrode being formed by introducing any one of various electrically conductive materials including a carbon fiber or carbon nanofiber such that the conductive porous rod consists of the carbon fiber or carbon nanofiber ([0036]);					(b) wrapping around of encasing said first electrode with a porous separator to form a porous separator-protected structure (Fig. 2; [0096], [0100] & [0146]);					(c) wrapping around or encasing said porous separator-protected structure with a second electrode (Fig. 2; [0100]);				 						(d) wrapping around or encasing said electrode with a protective casing or sheath to form 2 and a cathode of said battery with an active material mass loading greater than 45 mg/cm2. Wilkening is also silent as to said first electrolyte and/or said second electrolyte containing a lithium salt or a sodium salt dissolved in a liquid solvent having a salt concentration greater than 5 M. 			Zhamu teaches an anode for lithium-sulfur batteries comprising an electrically conductive porous layer containing at least 50% by volume of pores and a second mixture of a second electrode active material and a second electrolyte, wherein said second mixture resides in said pores of said porous layer, and wherein the second electrode active material is an anode active material such as Si and said electrically conductive porous layer is made of a carbon fiber (Abstract, [0106], [0112]-[0115], [0119] & [0128]-[0129]).							It would have been obvious to one of ordinary skill in the art to use an anode as described by Zhamu because it enables stress-free volume expansion of the active material and also provides an anode resistant to dendrite formation while exhibiting  long and stable cycling response ([0055]-[0056] & [0069]).										Zinck teaches a lithium battery comprising an anode comprising an electrically conductive porous layer having pores with an anode active material loaded in the pores; a porous separator; a cathode comprising an electrically conductive porous layer having pores with a 2 and the cathode has an active material mass loading greater than 45 mg/cm2 ([0042], [0074]-[0076] & [0082]-[0085]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide an anode with an active material mass loading greater than 25 mg/cm2 and a cathode with an active material mass loading greater than 45 mg/cm2 because it can provide a high total capacity with relatively small electrode area when used with a high-capacity electrode active material as taught by Zinck ([0045]).					He teaches a Li-S cell ([0047]-[0048]) comprising an electrolyte having an alkali metal salt dissolved in a solvent, wherein the salt has a concentration most preferably greater than 10 M ([0041]-[0046]).											It would have been obvious to one of ordinary skill in the art to use a salt concentration greater than 10 M, in order to deliver high energy density and high power density for a long cycle life and ensure facile lithium ion transport as taught by He ([0043]). Furthermore, such high concentrations of salt can effectively suppress the flammability of the electrolyte as taught by He ([0040]).											While modified Wilkening does not explicitly teach or suggest no dry pockets being formed in said first electrode or said second electrode, it is noted that the active material in the first electrode or the second electrode being dissolved and mixed along with a binder in a liquid electrolyte before being coated on the porous carbon structure, wherein the liquid electrolyte comprising the dissolved binder and active material fills the pores of the porous carbon structure ([0025] & [0151]-[0153]). Since the active material is pre-dispersed in a liquid electrolyte, similarly to the presently claimed invention (see instant specification [0112]), one of ordinary Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim)”. See MPEP 2111.02 II.  
Regarding claims 8-9, Zhamu teaches introducing particles of Li as an active material in said first electrode (i.e cathode), for instance as a lithium sulfide, so that lithium ions are initially (i.e prior to a first charge/discharge) contained in the first electrode as a lithium sulfide since lithium sulfide is more stable against air than lithium metal and thereby more conducive to cell production in an industrial manufacturing environment as taught by Zhamu ([0054] & [0059]). Alternatively, Zhamu teaches introducing particle of Li as an active material in said second electrode (i.e anode) ([0130]).
Regarding claim 33-35, Wilkening teaches the first electrode active material (i.e cathode active material) containing any sulfur-containing compound ([0048]). Zhamu teaches cathode active materials for lithium metal batteries wherein the cathode active material comprises an organic compound, as an alkali metal intercalation compound, such as TiS2 or MoS2 ([0032]).		It would have been obvious to one of ordinary skill in the art, to use one of the metal dichalcogens described by Zhamu above as a cathode active material because they have high .   

Claims 18-19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening (US 2011/0059361 A1), Zhamu (US 2011/0165466 A1), Phillips (US 2013/0171482 A1), Zinck (US 2011/0287304 A1) and He (US 2015/0024248 A1), as applied to claims 1, 5-7, 10-17, 20, 22 & 24-32 above, and further in view of Watanabe (US 2015/0072248 A1).
Regarding claims 18-19 & 21, modified Wilkening teaches the process of claim 1 but is silent as to the alkali metal battery being a sodium-ion battery.					In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). See MPEP 2144.06 II.					As noted by Watanabe, when the alkali metal-sulfur battery comprises sodium as the alkali metal in the alkali-metal sulfur battery and a sulfur-based compound as the cathode active material, then the anode comprises an active material comprising sodium such as a sodium-tin or sodium-aluminum alloy as taught by Watanabe ([0049]). However, when the sodium-ion battery comprises a sulfur-based anode active material, then the cathode comprises as active material comprising sodium ([0050]). As a cathode active material, Watanabe teaches various sodium comprising active materials such NaCoO2, Na and NaFePO4 wherein sodium is used instead of lithium as the cathode active material which intercalates sodium ions in a sodium-ion battery as taught by Watanabe ([0050]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As presently 
	Thus, in view of the foregoing, claims 1-3, 5-22 & 24-35 stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimura (US 2006/0035152 A1) teaches a cylindrical battery formed by winding first electrode (3a), a second electrode (3b) and a separator (39) with the separator being placed between the first and second electrodes, wherein the first electrode and second electrode each contain a current collector (31a, 31b) connected to the first and second electrodes (3a, 3b) (Figs. 1, 4; [0004], [0067], [0158]-[0163]). Nishimura further teaches that the current collectors comprise a resin sheet (11a, 11b) and a conductive layer (12a, 12b) wherein the resin sheet, which extends between opposing first and second ends of the battery, can be a conductive polymer fiber ([0102]-[0103] & [0127]-[0128]). It would have been obvious to one of ordinary skill in the art to use the current collector of Nishimura as a second terminal connector to be connected to the second electrode of modified Wilkening in order to take electricity out of the electrode plate assembly (first electrode, separator and negative electrode) without causing a short-circuit as taught by Nishimura ([0004]). Thus, since the current collector is placed between two electrode layers as shown in Fig. 4 of Nishimura, it can be said to be introduced into the electrode.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727